Citation Nr: 0708396	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  04-30 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based 
on loss of use of the left foot.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a 
right knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to July 
1969.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2004 rating decision in 
which the RO denied, in pertinent part, the veteran's claim 
of entitlement to SMC based on loss of use of the left foot.  
In June 2004, the veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in June 
2004, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in 
September 2004.

As a preliminary matter, the Board notes that, after the RO 
issued the SOC in July 2004, additional evidence was 
submitted by the veteran and also added to the claims file by 
the RO without a signed waiver of initial consideration of 
the evidence by the RO, or, agency of original jurisdiction 
(AOJ).  This evidence was received after the claim was 
certified to the Board in December 2004, but before the 
claims file was transferred to the Board in January 2007.  
After reviewing the evidence, the Board finds that it may 
proceed in considering the issue of entitlement to SMC based 
on loss of use of the left foot without remanding the claim 
because the evidence is duplicative or not relevant to the 
issue on appeal.  The VA Medical Center (VAMC) records dated 
from February 2005 to May 2006 and the private treatment 
records dated from December 2005 to January 2006 concern 
disabilities other than the claimed loss of use of the left 
foot.  In August 2006, the veteran submitted duplicate copies 
of VA outpatient treatment records dated from October 2005 to 
May 2006, previously added to the record as to noted, with 
his statement expressing disagreement with the denial of his 
claims for service connection for tinnitus and residuals of a 
right knee injury.  Hence, a remand for RO consideration of 
this evidence, in the first instance, is not warranted.  See 
38 C.F.R. § 20.1304 (2006).

The Board's decision on the claim for SMC based on loss of 
use of the left foot is set forth below.  The claims for 
service connection for residuals of a right knee injury and 
for tinnitus-for which the veteran has completed the first 
of two actions required to perfect an appeal as to these 
issues-is addressed in the remand following the order; this 
matter is being remanded to RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required. 


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim for SMC based on loss of use of 
the left foot has been accomplished.

2.  The veteran does not have loss of use of his left foot 
such that no effective function remains other than that which 
would be equally well served by an amputation stump at the 
site of election below knee with use of a suitable prosthetic 
appliance.


CONCLUSION OF LAW

The criteria for entitlement to SMC based on the loss of use 
of the left foot are not met.  38 U.S.C.A. §§ 1114, 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.350, 4.63 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini, 18 Vet. App. at 119.  However, VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in an pre-rating January 2004 letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for SMC, as 
well as what information and evidence must be submitted by 
the appellant, what evidence would be obtained by VA, and the 
need for the appellant to advise VA of or to submit evidence 
that is relevant to the claim.  In addition, the July 2004 
SOC-which reflects readjudication of the claim after 
pertinent evidence had been associated with the claims file-
provided more detailed information pertaining to the legal 
requirements for establishing entitlement to SMC based on 
loss of use of the foot.  

Further, in a post rating, December 2006 letter, the RO/AMC 
informed the appellant how disability ratings and effective 
dates are assigned and the type of evidence that impacts 
those determinations, pursuant to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  [Parenthetically, the 
Board notes that Dingess/Hartman-which addressed claims for 
service connection and or higher ratings-is not clearly 
applicable to the claim herein decided.  In any event, 
because the Board's decision herein denies the claim for SMC 
for loss of use of the left foot, no disability rating or 
effective date is being, or is to be, assigned; accordingly, 
even if applicable, there is no possibility of prejudice to 
the appellant under the notice requirements of 
Dingess/Hartman.].  

After providing each document identified above, the appellant 
was afforded opportunity to respond.  Because, after the June 
2004 SOC, he did not identify or submit any additional 
evidence pertinent to the claim herein decided, subsequent 
readjudication of the claim was not necessary.  Hence, the 
appellant is not prejudiced by the timing of VCAA-compliant 
notice.  Id.; see also Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. 
Cir. 2006).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter currently under consideration.  
Pertinent evidence associated with the claims file consists 
of VA examination reports, as well as VA outpatient treatment 
records from the Togus VAMC, the only facility identified by 
the appellant as having pertinent medical records (as the 
appellant indicated that he obtained all of his treatment 
from that facility).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notices of the RO/AMC, the 
appellant has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Significantly, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Thus, any such error is deemed harmless and does not 
preclude appellate consideration of the matter herein 
decided, at this juncture.  See Mayfield v. Nicholson, 20 
Vet. App. 527 (2006) (rejecting the argument that the Board 
lacks authority to consider harmless error).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

In November 2003, the veteran filed a claim for SMC for loss 
of use of the left foot.  He contends that he has loss of use 
of his left foot as a result of his service-connected 
postoperative residuals of removal of the right L5-S1 disc, 
evaluated as 60 percent disabling from April 17, 2002.  

Special monthly compensation is payable for, inter alia, each 
anatomical los or loss of use of one hand, one foot, both 
buttocks, one or more creative organs, blindness of one eye 
having only light perception, deafness of both ears, having 
absence of air and bone conduction, or complete organic 
aphonia with constant inability to communicate by speech.  
38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(k). 

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump with prosthesis.  38 C.F.R. § 3.350(a)(2)(i).  
Extremely unfavorable complete ankylosis of the knee, or 
complete ankylosis of two major joints of an extremity, or 
shortening of the lower extremity of 3 1/2 inches or more, 
will constitute loss of use of the hand or foot involved.  38 
C.F.R. § 3.350(a)(2)(i)(a).  Also considered as loss of use 
of the foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal nerve and consequent foot 
drop, accompanied by characteristic organic changes, 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve.  38 C.F.R. § 4.63.

On VA examination in August 2003, the veteran was able to 
walk and favored the right leg slightly.  He was able to heel 
and toe walk around the room without a foot drop.  There was 
no diagnosis noted by the examiner related to the left foot.

On VA examination in February 2004, the examiner noted the 
veteran's history of L5-S1 disk removal with residual back 
pain.  The veteran reported some intermittent numbness, 
tingling and weakness in the left foot for the previous 2 to 
3 years.  He reported that when walking any period of time, 
he had weakness of his left foot and that he would start 
dragging the foot.  He noted that the right foot is an inch 
shorter than the left.  He also reported that a VA physician 
assistant indicated that he had left foot drop.  On 
examination, he had a slight limp favoring the right leg and 
did not require a device to walk.  On neurological 
examination of the left foot, there was normal strength with 
resisted plantar flexion and dorsiflexion of the foot.  He 
was able to heel and toe walk around the room.  He had no 
foot drop.  Motor strength in the lower extremity was 5/5.  
The impression was normal appearance of both feet.  The 
examiner indicated that the veteran had normal strength in 
the left foot and did not have the classic findings of foot 
drop.  

After a full review of the record, including the statements 
of the veteran, the Board finds that entitlement to SMC for 
loss of use of the left foot is not warranted.  The pertinent 
medical evidence, to particularly include the August 2003 and 
February 2004 VA examination reports, shows that he is able 
to walk and has motion of the left foot.  There is no atrophy 
of the left foot and he has normal strength in the left foot.  
The veteran has effective function in his left lower 
extremity, including the foot.  He has propulsion in the left 
foot.  He does not have ankylosis of the left ankle, 
shortening of the left lower extremity of 3 1/2 inches or 
more, or complete paralysis of the external popliteal nerve 
and consequent foot drop.  The medical evidence does not show 
that the veteran would not be equally well served by an 
amputation stump at the site of election below knee with use 
of a suitable prosthetic appliance.  Thus, the veteran's loss 
of use of the left foot is not medically established.

Under these circumstances, the Board concludes that the claim 
for SMC based on loss of use of the left foot must be denied.  
In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. §  3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990). 


ORDER

The claim for SMC based on loss of use of the left foot is 
denied.


REMAND

The claims file reflects that in a June 2006 rating decision, 
the RO denied the veteran's claims of service connection for 
residuals of a right knee injury and tinnitus.  In August 
2006, the veteran filed a NOD with the denial of those 
claims; however, the RO has yet to issue a SOC with respect 
to those claims, the next step in the appellate process.  See 
38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  
Consequently, this matter must be remanded to the RO for the 
issuance of a SOC. Id.  The Board emphasizes, however, that 
to obtain appellate review of any issue not currently in 
appellate status, a perfected appeal must be filed.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202.

Accordingly, these matters are hereby REMANDED to RO, via the 
AMC, for the following action:

1.  The RO must furnish to the veteran and 
his representative a SOC with respect to 
the June 2006 denial of the claims of 
service connection for residuals of a 
right knee injury and for tinnitus, along 
with a VA Form 9, and afford them the 
appropriate opportunity to submit a 
substantive appeal perfecting an appeal on 
those issues.  

2.  The veteran and his representative are 
hereby reminded that to obtain appellate 
review of any matter not currently in 
appellate status, a timely appeal must be 
perfected-as regards the matters of 
service connection for residuals of a 
right knee injury and for tinnitus, within 
60 days of the issuance of the SOC.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


